                  Case 20-10746-LSS                Doc 172         Filed 05/05/20           Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In Re:
                                                                           Chapter 11
RUDY’S BARBERSHOP HOLDINGS, LLC,
                                                                           Case No. 20-10746 (LSS)
           et al.,1
                                                                            (Jointly Administered)
Debtors.
                                                                            Re: D.I. 11, 12, 76, 164, 171

           ESTATE OF ALEXANDER T. CALDERWOOD’S AMENDED JOINDER
          TO OBJECTION TO SALE BY WADE WEIGEL AND DAVID PETERSEN

         The Estate of Alexander T. Calderwood (“Calderwood”), one of the two largest general

unsecured creditors of Rudy’s Barbershop Holdings, LLC (“Rudy’s Holdings”), hereby joins into

and adopts the Objection to Sale [D.I. 164; filed 05/04/20] filed by Wade Weigel and David

Petersen. Specifically, Calderwood objects to the entry of any order approving the proposed sale of

Rudy’s Holdings’ assets providing for a distribution to the alleged secured parties until those parties’

alleged claims, including their alleged priority of those claims, have been resolved by final Court

order. See D.I. 160 at 1 (Adv. Proc. No. 20-50594); In re TPOP, LLC, No. 13-11831 (BLS), 2015

Bankr. LEXIS 306, at *17 (Bankr. D. Del. Jan. 30, 2015) (declining to authorize distribution of

secured party’s collateral where secured party’s claims to such proceeds were disputed, relying on

the general rule that “a distribution to creditors should not take place except pursuant to a confirmed

plan of reorganization, absent extraordinary circumstances”); In re Conroe Forge & Mfg. Corp.,

82 B.R. 781, 784 (Bankr. W.D. Pa. 1988) (holding that “[i]t is within the discretion of the

Bankruptcy Court to determine whether extraordinary circumstances exist so that sale proceeds




1        The Debtors in these cases, along with the last four digits of their federal tax identification numbers, are (i) Rudy’s
Barbershop Holdings, LLC (3198); (ii) Rudy’s Barber Shop, LLC (6037); (iii) Rudy’s Portland, LLC (7237); (iv) Rudy’s Southeast,
LLC (5113); (v) Rudy’s Hollywood, LLC (2941); and (vi) Rudy’s New York, LLC (7034). The Debtors’ headquarters is located at
1605 Boylston Avenue, Suite 202, Seattle, Washington 98122.
              Case 20-10746-LSS         Doc 172     Filed 05/05/20     Page 2 of 2




may be paid to creditors outside the confines of a plan” and declining to authorize distribution of

sale proceeds where claim to such proceeds was contested); also see In re Aerogroup Int’l, 601

B.R. 571, 583 (Bankr. D. Del. 2019) (allocating, following a two-day evidentiary trial, escrowed

sale proceeds among “two lenders asserting competing secured claims to one pot of money,

consisting of the proceeds from the § 363 Sale of substantially all of the Debtors’ assets” and

adjudicating adversary complaint challenging distribution of such sale proceeds).

                                                     KLEIN LLC

                                                     /s/ Julia Klein
                                                     Julia B. Klein (DE 5198)
                                                     919 N. Market Street, Suite 600
                                                     Wilmington, Delaware 19801
                                                     klein@kleinllc.com
                                                     Telephone: (302) 438-0456

                                                     and

                                                     KARR TUTTLE CAMPBELL
                                                     Bruce W. Leaverton, Esq.
                                                     Michael M. Feinberg, Esq.
                                                     701 Fifth Avenue, Suite 3300
                                                     Seattle, WA 98104
                                                     Tel. (206) 223-1313
                                                     bleaverton@karrtuttle.com
                                                     mfeinberg@karrtuttle.com


Dated: May 5, 2020




                                                2
